 508DECISIONSOF NATIONALLABOR RELATIONS BOARDHerron TestingLaboratories,Inc. and International Unionof Operating Engineers,Local 18 AFL-CIO,Petitioner.Case 8-RC-7690,May 18, 1970DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSUpon a petition duly filed under Section 9(c) of theNational LaborRelationsAct, as amended,a hearingwas held before Hearing Officer James M. Mancini.By direction of the Regional Directorfor Region 8,this case was transferred 'to the Board for 'decision.Thereafter,, briefs were filed by the Employer and bythe Petitioner.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with' this 'case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error, and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of 'employees of the Employer`' withinthemeaning of Sections 9(c)(l) and 2(6) and (7) ofthe Act.IThe Employer is engaged primarily in the testingof metals, welders, construction materials, and subsoilconditions, and employs some 57 rank-and-file employ-ees, none of whom are represented by a labor organiza-tion.The test activities are performed in laboratorieslocated in,a single building but divided into 10 depart-ments. The_ Petitioner, in an initial organizational effort,seeks a unit of all 12 employees in the. drill department.No other union is involved, and no other unit is sought.The Employer, however, contends that the appropriateunit must include employees in all 10 departments.Five of the Employer's departments test the strength,'durability, or content of plastics, metals, or ores. Onedepartment administers welding tests to determine thequalifications of welders. The other four departments-drilling, inspection, soils, and materials testing-consti-tute the Employer's construction services division. Eachdepartment head in the construction, services division.reports to the head of the division. Other departmentheads report^directly to the president of the company.The drill department occupies a separate room andhas its own washroom and locker facilities. The authorityof the head of the department is limited to that depart-ment. He has the authority to hire and fire employees.Six drillers and six helpers work in the department.'Drillers report to the plant, receive assignments, andwith a helper, drive their rigs to the drilling sites. Onedriller and one helper operate a drill rig, a large pieceof equipment mounted on a truck and used to obtainsoil samples. At the site the team puts down test holeswhere indicated by stakes, by a diagram, or by oralinstructions at the site.Drillers are not required todo difficult layout work. Only a driller or a helperwith at least 1 year's experience operates a rig. Specialhazards are present because of the size, complexity,and function of the equipment, difficulties in transportingequipment of this size, and varied terrain and environ-ment.The drilling team takes samples and maintains a logofwhat is found. At required depths they performimpact tests,which require counting the number ofblows it takes to drive a sample tube a given depth.They take very careful measure of the ground water.They make particle size tests, reaction tests (tryingto shake'water out), and consistency tests. They classify,seal, and record samples, and make logs of the depthsatwhich the samples were taken. They must see thatall the data are developed and recorded. Some drillerscomplete their logs in the field; others do so afterreturning to the plant.The samples and the logs are then sent to the soilsdepartment, where chemical and other tests are made,if required by the client. In any event, the report thatis given to the client is prepared by the soils department.The drillers and helpers do not directly report to theclient. In this connection'the work'of the drilling depart-ment has been described as supplying "the lab withthe base product."One they receive their job assignments, drillers aregenerally without supervision. At the jobsite they deter-mine whether to use augers and whether to work over-time to complete the job or to leave it for the nextday. They also decide when the weather prevents themfrom drilling. Drillers also at'times work some distancefrom the plant. If the distance is over 30 miles theyget subsistence allowances to permit them to stay over-night.2Unlike other employees, the drillers spend from 75-90percent of their time in the field. When they are inthe shop their first duties are to complete the logs,and then maintain their equipment. Next they are expect-ed to perform routine maintenance in the shop. If theyare not occupied with these tasks, they may be temporari-ly transferred to other departments in order to keep'The department also employs one person who acts as a liaisonbetween the department head and the drillers He gives outassignmentsand occasionally stakes out drilling sites In the past there was alsoamechanic, but no employee' has occupied this position for severalmonths2Although the 30-mile policy applies uniformly to employees in alldepartments, and while the record suggests that onsight soil techniciansand others also are required to travel outside the city, it would seemthat this rule would be invoked more frequently in the case of thedrillers.182 NLRB No. 83 HERRON TESTING LABORATORIES509fully employed The Employer's president testified thatdrillers are thereby afforded an opportunity to learnadditional skilllsAlthough there is evidence that drilldepartment employees were transferred to several otherdepartments, the only evidence with respect to specificjobs indicates they performed nontechnical work suchas routine maintenance and pickup and deliveryCompany Exhibit 11(b) is a list of eight drill depart-ment employees who were transferred for various lengthsof time (not specified) during 1968 It is not clear whetherthe list was to cover the entire year or only Januarythrough July, the first and last months on the listThe one driller who testified stated that during thepast year on three or four occasions he picked upand delivered materials for other departments Transfers,however, occurred only when there was not sufficientwork in the drill department, as in periods of inclementweather or when few requests for drilling services hadbeen receivedIf the drill department is busy, and a man is absentbecause of illness or some other reason, a person fromanother department will fill in as a helper CompanyExhibit 11(a) is a list showing five such transfers datedbetween June 5, 1969, and December 8, 1969, one ofwhich was for 2 days In addition, at least two drilldepartment employees began employment in otherdepartments and later transferred to their present jobsNo one outside the drill department has ever operateda drill rig, and no one inside the department has everbeen bumped by such transfersAll employees in all departments are treated uniformlywith respect to expense accounts, travel allowances,fringe benefits, and yearend bonuses The Employer,however, has met separately with representatives ofthe drilling department to discuss certain complaintsof the drilling employees about out-of-town jobsites,jobsite preparation, drilling rig maintenance, and seniortyThe Employer agreed, among other things, to setup departmental seniorityManagement has encouragedemployees to so meet and has met with other groupsGenerally, any change of policy brought about by suchmeetings is applied to all employeesThe Board has ruled that, in the absence of anybargaining history, a distinct, homogeneous, and func-tionally coherent group of employees may be establishedin a separate departmental group 3In the instant case the drill department occupies aseparate room The drillers have their own supervisorwho has the authority to hire In addition, they haveseparate seniority, though this, to date, may be academicsince the Employer has never laid anyone off Theircommon interests are further evidenced by meetingsbetween department representatives and management,which resulted in work rule changesAlthough thechanges (except departmental seniority) applied to thewhole plant, the change in overnight subsistence affectedprimarily dill department employeesDrill department work is distinct Drillers work primamy in the field and primarily to obtain soil samplesOther employeesengage primarily in testingOperationof a drill rig requiresspecialskills and involves hazardsnot present in other departmentsAlthough all employees are subject to the same generalpersonnel policies, this factor does not detract fromthe separate community of interest among drillers andtheir helpers as manifested by separate supervision,separate seniority, performance of the bulk of theirwork away from the plant, and their distinct skills andwork functionsNor is the evidence of interchangesufficiently substantial to defeat the separate identityof the employees sought 4 The interchangeis limitedand irregular Transfers of drillers to other departmentsresult in the performance of unskilled tasks only, andoccur only when the drillers are unable to performtheir regular functions due to unforeseeable circum-stancesOther employees are assigned to the drill depart-ment only to meet unusally heavy workloads when anemployee in the drill department is absentThoseemployees work only as helpers, and such interchangeoccurs at most three times a monthUpon these facts, and the entire record in this case,we find that the drilling department employees constitutea homogeneous grouping which possesses a distinct com-munity of interest and thata separatedepartmentalunit of these employees is appropriateAccordingly,we shall direct an election in the following unit, whichwe find to be appropriateIAll drill operators, drill helpers, and drill mechanicsemployed by the Employer at its Cleveland, Ohio,facilities, excluding all office clerical employees,professionalemployees,technicalemployees,guards, supervisors,, as defined in the Act, andall other employees[Direction of Election" omitted from publication ]3See for exampleBagdad Copper Company144NLRB 1496and SouthernUnion GasCompany 175 NLRB No 141SeeMcCann Steel Co Inc179 NLRB No 105There is some suggestion in the record that Kornovsky assistantto the head of the drill department may be a supervisor and ineligibleto voteHowever the parties have taken no clear position on thisquestionand the record with respect to his status is inconclusiveAccordingly we shall permit him to vote subject to challenge1In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the election shall have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear Inc156 NLRB 1236N L R B vWymanGordonCompany 394 U S 759 Accordingly it is hereby directed that anelection eligibility listcontaining the names and addresses of all theeligible votersmust be filed by the Employer with the Regional Directorfor Region 8 within 7 days of the date of this Decision and DirectionofElectionThe Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shallbe granted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds forsettingaside the election whenever proper objections are filed